FOURTH DIVISION
                               DILLARD, P. J.,
                           MERCIER and PINSON, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                    February 7, 2022




In the Court of Appeals of Georgia
 A21A1234. FLUELLEN v. DAVIS.

      PINSON, Judge.

      Danita Fluellen was injured when Mechelle Davis rear-ended a car that

Fluellen was riding in. Fluellen eventually sued Davis to recover for her injuries, but

she failed to perfect service until five months after the statute of limitation expired,

even though her private investigator had verified Davis’s address almost a year

earlier. On this basis, the trial court dismissed her lawsuit. We affirm that dismissal

because it was within the court’s discretion to conclude that Fluellen failed to

exercise the greatest possible diligence in perfecting service.
                                      Background

      Fluellen was injured when Davis rear-ended the car in which Fluellen was

riding as a passenger. On November 7, 2017, Davis pled nolo contendere to a charge

of following too closely, which triggered Fluellen’s two-year statute of limitation to

bring a personal injury action. See OCGA § 9-3-33; see also OCGA § 9-3-99

(providing that the statute of limitation for the victim of a crime to bring a tort action

is tolled “until the prosecution of such crime or act has become final or otherwise

terminated”); Williams v. Durden, 347 Ga. App. 363, 364–65 (819 SE2d 524) (2018)

(“the limitation period for a tort action arising from a traffic violation is tolled until

the prosecution for the violation is no longer pending”). About 13 months later, in

December 2018, Fluellen sued Davis, but she did not perfect service on Davis until

more than 16 months after that (and five months after the limitation period expired).

      The undisputed evidence about Fluellen’s service attempts shows that, in

January 2019, Fluellen initially attempted service at 1201 Barnes Mill Road in

Marietta, which was the address Davis provided for the police report after the

accident. A process server from Atlanta Legal Services was told by someone at 1201

Barnes Mill that Davis had moved out and left no forwarding address.



                                            2
      A few days later, Fluellen’s attorneys searched for Davis on Accurint, a people-

finding tool from Lexis Nexis. They found another address in Marietta, at 2400

Barrett Creek Boulevard, Apt. 907. During the next month, Atlanta Legal Services

made three unsuccessful attempts to serve Davis at that address. Davis was not listed

on the gate directory, and the leasing office told ALS she did not live there.

      Fluellen then retained a private-investigation company, Gold Investigations,

Inc., to find Davis. On May 28, 2019, Gold reported that they were “able to verify an

exact location” for Davis, at 110 Brookside Court, in Dallas, GA.1 Fluellen did not

try to serve Davis at that address at that time. Notably, 110 Brookside was where

Davis was eventually served.

      Six days after informing Fluellen of the 110 Brookside address, Gold updated

its report to clarify that while “[u]tilities [were] found under identifiers” at 110

Brookside Court, Davis “may have recently moved” to 2400 Barrett Creek Boulevard,

Apt. 1227. By August 2019, ALS had made five unsuccessful attempts to serve Davis

at 2400 Barrett Creek Boulevard, Apt. 1227.

      1
         The initial report from Gold Investigations was dated May 1, 2019, but
Fluellen’s counsel averred that the report “was provided” on May 28, 2019, and the
trial court cited the later date in its order. In the absence of contrary evidence, we
presume the findings of the trial court are correct. Cox v. Bank of Am., N.A., 321 Ga.
App. 806, 807 (2) (742 SE2d 147) (2013).

                                          3
      Fluellen then asked Gold to run another search. In October 2019, Gold reported

that “[a]fter a nationwide detailed investigative search, we were unable to verify an

exact location” for Davis. After receiving that report, Fluellen’s counsel continued

trying regular searches on Accurint, but they did not turn up any new addresses.

Fluellen’s attorney averred that, as of April 10, 2020, he did not know Davis’s current

address.

      On November 7, 2019, the statute of limitation expired for Fluellen’s claim

against Davis. On that day, Davis filed a special appearance, without submitting to

jurisdiction or venue, to assert affirmative defenses based on laches, lack of service,

and the statute of limitation. Davis followed up a few months later with a motion to

dismiss on the same grounds.

      While the motion to dismiss was pending, on April 10, 2020, a process server

finally served Davis in person at the 110 Brookside Court address. The trial court

then granted Davis’s motion to dismiss. The trial court concluded that Fluellen had

not exercised the required degree of diligence to serve Davis because she had made

“zero service attempts” during the five months between the day the statute of

limitations expired (and Davis filed her special appearance) and the day Davis was

finally served. The court also rejected Fluellen’s argument that her suit should be

                                          4
allowed to proceed because Davis was not prejudiced by the lack of timely service.

This appeal followed.

                                      Discussion

      The determination whether a plaintiff is guilty of laches for failing to exercise

due diligence in perfecting service after the running of the statute of limitation “is a

matter within the trial court’s discretion and will not be disturbed on appeal absent

abuse.” McGhee v. Jones, 287 Ga. App. 345, 346 (652 SE2d 163) (2007) (cleaned

up). Here, Fluellen argues that she met and exceeded the required degree of

diligence “given the information available to her, including evidence showing that

Ms. Davis could not be found and that her address was incorrect.” We decline to

disturb the trial court’s contrary conclusion.

      To commence a lawsuit, a plaintiff must both file her complaint and serve it on

the defendant. See OCGA § 9-11-4; Anglin v. State Farm Fire & Cas. Ins. Co., 348

Ga. App. 362, 364 (1) (823 SE2d 51) (2019). The complaint must be filed within the

time set by statute of limitation, but, under certain circumstances, “the law allows the

same to be served beyond that applicable period.” Van Omen v. Lopresti, 357 Ga.

App. 9, 10 (2) (849 SE2d 758) (2020) (citation and punctuation omitted). But when,

as here, the statute of limitation has run and the defendant has raised a service defense

                                           5
in court, the plaintiff must show that, after the limitation period expired, she exercised

the “greatest possible diligence” to perfect service; only then will service “relate

back” in time to the filing of the complaint and thus be timely. Id. at 10–11, 14 (2);

see also Swain v. Thompson, 281 Ga. 30, 32 (2) (635 SE2d 779) (2006). In

determining whether a plaintiff exercised the greatest possible diligence, “we focus

on the plaintiff’s actions, not the Defendant’s.” Lipscomb v. Davis, 335 Ga. App. 880,

881 (783 SE2d 398) (2016) (citation and punctuation omitted). And establishing the

requisite diligence is the plaintiff’s burden. Van Omen, 357 Ga. App. at 11 (2).

      Here, it is undisputed that the statute of limitation ran on November 7, 2019,

that Davis filed a pleading asserting a service defense on the same date, and that

Fluellen did not serve Davis until April 10, 2020. So the only question is whether

Fluellen acted with the “greatest possible diligence” from November 7, 2019, to April

10, 2020, to perfect service. Van Omen, 357 Ga. App. at 14 (2).

      The trial court did not abuse its discretion in concluding that Fluellen did not

act with the requisite diligence. Fluellen does not have a good explanation for why

she did not attempt to serve Davis at 110 Brookside Court until April 10, 2020.

According to Fluellen’s research, four different addresses might have been associated

with Davis: 1201 Barnes Mill Road, 2400 Barrett Creek Boulevard Apt. 907, 2400

                                            6
Barrett Creek Boulevard Apt. 1227, and 110 Brookside Court. 110 Brookside was the

only address where service was not attempted earlier. And that omission is all the

more striking when compared with Fluellen’s diligence in attempting service at other

potential addresses. When Fluellen learned that Davis might be at Barrett Creek

Boulevard Apt. 907, she attempted service at that address three times during the next

month. When she learned that Davis might be at the other Barrett Creek apartment,

she made five attempts in two months. But when Gold Investigations reported that

they were “able to verify an exact location” for Davis at 110 Brookside Court, Davis

took no action. And when the statute of limitations expired and Davis asserted a

service defense—triggering the need for Fluellen to act with the “greatest possible

diligence” to perfect service, Van Omen, 357 Ga. App. at 14 (2)—Fluellen waited

another five months before attempting service at 110 Brookside, the one address that

had not been tried.

      We are not persuaded by Fluellen’s argument that she did not attempt service

at 110 Brookside because she was “mistakenly but convincingly informed that this

address was incorrect” and she “did not want to waste further time and resources

attempting service on a defunct address, especially since Georgia courts have

penalized such redundant attempts.” Fluellen is referring to the two updated reports

                                         7
from Gold Investigations, the first stating that Davis “may” have moved to 2400

Barrett Court, Apt. 1227, and the second that Davis could not be connected to a

verified address anywhere in the country. But the first update came six days after

Gold’s original report; Fluellen does not explain why she made no service attempt at

110 Brookside during the time when she was told that address was Davis’s “verif[ied]

. . . exact location.” And after the update, Fluellen was told only that Davis “may”

have moved to 2400 Barrett Court. Although it was also still possible that Davis was

at 110 Brookside, Fluellen then made five service attempts at 2400 Barrett Court but

none at 110 Brookside. Even after the second update, when Gold reported no

verifiable address for Davis, the fact remained that the only address that had ever

been identified—110 Brookside—had never been tried. The trial court reasonably

concluded that such an effort did not amount to the “greatest possible diligence.”

      Fluellen tries to justify the failure to try service at 110 Brookside by citing

Wade v. Whalen as an example of courts “penaliz[ing]” plaintiffs for making attempts

at service that were known to be fruitless. 232 Ga. App. 765 (504 SE2d 456) (1998),

overruled in part on other grounds by Giles v. State Farm Mut. Ins. Co., 330 Ga. App.

314 (765 SE2d 413) (2014). But the facts here are different from Wade’s. There, we

concluded that the plaintiff failed to exercise the greatest possible diligence, and we

                                          8
observed that one of his many errors was causing delay in service by providing a

sheriff with an address known to be outdated even though the post office had the

current address. Id. at 767–68 (1). Here, by contrast, Fluellen was told only that 110

Brookside “may” be outdated, and there was no clearly correct alternate address that

Fluellen should have used instead of 110 Brookside. So, unlike in Wade, checking

110 Brookside would have been prudent, not dilatory.

      In short, under the facts presented to the trial court, it appropriately exercised

its discretion in concluding that Fluellen failed to exercise the greatest possible

diligence in perfecting service. See UHS of Peachford v. Brady, ___ Ga. App. ___

(864 SE2d 129) (2021) (plaintiff did not exercise greatest possible diligence when

defendant’s “identity and address for service were no mystery to [the plaintiff]”);

Lipscomb, 335 Ga. App. at 881 (plaintiff did not exercise greatest possible diligence

when he made only one attempt to serve the defendant after the defendant asserted

a service defense). We therefore affirm the trial court’s dismissal of the action. See

Van Omen, 357 Ga. App. at 16 (3).

      Judgment affirmed. Dillard, P. J., and Mercier, J., concur.




                                          9